ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
AGVIQ, LLC                                    ) ASBCA Nos. 61988, 62632
                                              )
Under Contract No. N62470-12-D-7004           )

APPEARANCES FOR THE APPELLANT:                    S. Lane Tucker, Esq.
                                                  Connor R. Smith, Esq.
                                                   Stoel Rives, LLP
                                                   Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew S. Hawkins, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: September 16, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61988, 62632, Appeals of AGVIQ,
LLC, rendered in conformance with the Board’s Charter.

      Dated: September 16, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals